NOT PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                     No. 17-1124
                                    _____________

                                 PETERSON MANUEL

                                           v.

                              NRA GROUP LLC; DOES 1-10


                                   NRA Group, LLC,
                                               Appellant
                                   _______________

                  On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                              (D.C. No. 1-15-cv-00274)
                  District Judge: Honorable Christopher C. Conner
                                  _______________

                                      ARGUED
                                   November 6, 2017

           Before: JORDAN, HARDIMAN and SCIRICA, Circuit Judges.

                                (Filed: January 12, 2018)
                                    _______________

Richard J. Perr [ARGUED]
Fineman Krekstein & Harris
Tenn Penn Center
1801 Market St., Suite 1100
Philadelphia, PA 19103
      Counsel for Appellant
Sergei Lemberg [ARGUED]
Lemberg & Associates
1100 Summer St. , 3rd Floor
Stamford, CT 06905
      Counsel for Appellee
                                     _______________

                                        OPINION*
                                     _______________

JORDAN, Circuit Judge.

       NRA Group, LLC appeals from an order granting Peterson Manuel’s motion for

summary judgment as to liability on his claim under the Telephone Consumer Protection

Act of 1991 (“TCPA” or the “Act”), 47 U.S.C. § 227. That order established NRA’s

statutory liability for placing, without Manuel’s consent, 146 debt collection calls to his

cell phone using an automatic telephone dialing system, in violation of the TCPA. For

the reasons that follow, we will affirm.

I.     BACKGROUND

       A.     The Facts1

       Manuel is a resident of Fort Lauderdale, Florida. NRA is a debt collection agency

that acquired a collection account from the City of Fort Lauderdale, Florida, for an

outstanding parking ticket in Manuel’s name. NRA obtained Manuel’s phone number

from a third party provider, and, though it says it believed the number corresponded to

Manuel’s home phone, the number actually was for Manuel’s cell phone. NRA concedes

that it made 146 collection calls to that cell phone between May 31, 2012, and June 17,

       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                              2
2014. In its collection efforts, NRA used an electronic dialing device, called the Mercury

Predictive Dialer.

       According to Manuel’s deposition testimony, he answered some of NRA’s calls.

He also testified that he received voicemails from NRA which contained silence,

terminating with a “click,” but never including a live message from an NRA

representative. (App. at 66.)2 Manuel further testified that he told NRA to stop calling.

       Manuel ultimately filed a complaint with the Consumer Financial Protection

Bureau (“CFPB”) regarding NRA’s calls to his cell phone. On June 23, 2014, the CFPB

notified NRA of the complaint, after which NRA stopped calling Manuel’s cell phone.

       B.     The TCPA

       The TCPA prohibits using an automatic telephone dialing system or an artificial or

prerecorded voice message to make a non-emergency call to a cellular telephone without

the prior express consent of the called party. 47 U.S.C. § 227(b)(1)(A)(iii). In pertinent

part, the Act provides:

       It shall be unlawful for any person within the United States ... to make any
       call (other than a call made for emergency purposes or made with the prior
       express consent of the called party) using any automatic telephone dialing

       1
        These facts are recounted in the light most favorable to NRA, the non-movant.
Lexington Ins. Co. v. W. Pa. Hosp., 423 F.3d 318, 322 n.2 (3d Cir. 2005).
       2
         NRA argues that there is a genuine dispute of material fact regarding how many
of the 146 calls Manuel actually received. It asserts that the record includes “no evidence
… that any of the calls from NRA were received by [Manuel] or that he was ever present
when his phone rang[.]” (Opening Br. at 39.) NRA also asserts that Manuel’s deposition
testimony on that issue is “unsubstantiated and vague.” (Opening Br. at 9.) At oral
argument, however, NRA conceded – as it should have – that Manuel received some of
the 146 calls, but it maintains that record evidence does not substantiate that he received
all 146 calls.
                                             3
       system ... to any telephone number assigned to a ... cellular telephone
       service[.]

Id. According to the Act, an “automatic telephone dialing system” is “equipment which

has the capacity-- (A) to store or produce telephone numbers to be called, using a random

or sequential number generator; and (B) to dial such numbers.” Id. § 227(a)(1). The

statute expressly establishes a cause of action entitling a successful plaintiff to $500 in

statutory damages per violation and authorizing the award of treble damages for willful

or knowing violations. Id. § 227(b)(3). Pursuant to that provision, Manuel filed suit

against NRA.

       C.      Procedural History

       Manuel’s one-count complaint alleges that NRA repeatedly violated the TCPA by

making non-emergency collection calls to his cell phone using an automatic telephone

dialing system, without his consent. It also alleges that Manuel answered calls from

NRA. Manuel sought statutory damages, as well as treble damages for each willful or

knowing violation.

       Following discovery, both parties moved for summary judgment. The District

Court denied NRA’s motion, and granted Manuel’s in part, finding NRA liable for 146

statutory violations of the TCPA. The Court denied summary judgment as to treble

damages, ordering the case to proceed to trial on whether NRA had willfully or

knowingly violated the TCPA.3


       3
         Specifically, the District Court’s order granted summary judgment as to liability
on Manuel’s TCPA claim, as set forth in Count I, but denied summary judgment as to his
request for treble damages. Although the order did not identify the precise number of
                                              4
       Up until ten days before trial, NRA filed a series of post-summary judgment

motions asking for a variety of forms of relief. Those filings included a motion to stay

the case, a motion to dismiss the case for lack of subject matter jurisdiction under Rule

12(b)(1), and a request for jury instructions putting the issue of liability before the jury.

In those filings, NRA raised new legal theories, apparently seeking alternative grounds

for avoiding the District Court’s summary judgment decision. The District Court denied

each motion. Based on arguments it first introduced in post-summary judgment filings,

NRA now asks us to grant relief from the partial summary judgment establishing its

liability for 146 violations of the TCPA.4

II.    DISCUSSION5

       NRA raises merits-based challenges to the District Court’s determination at

summary judgment that it is liable for 146 violations of the TCPA. In the first instance,




statutory violations, the District Court’s opinion did. We are unpersuaded by NRA’s
suggestion on appeal that the District Court’s summary judgment order was somehow
prejudicially unclear.
       4
       After a two-day trial on treble damages, a jury found that NRA did not willfully
or knowingly violate the TCPA. Neither party appeals that determination.
       5
         The District Court had jurisdiction under 28 U.S.C. § 1331. Mims v. Arrow Fin.
Servs., LLC, 565 U.S. 368, 377 (2012); Susinno v. Work Out World Inc., 862 F.3d 346,
348 (3d Cir. 2017). We have appellate jurisdiction under 28 U.S.C. § 1291. Susinno,
862 F.3d at 348; see also Mims, 565 U.S. at 372 (reversing dismissal for lack of subject
matter jurisdiction, and holding that “federal and state courts have concurrent jurisdiction
over private suits arising under the TCPA”). Because we do not address the validity of
the FCC’s orders, we need not address Manuel’s contention that the Hobbs Act, 28
U.S.C. §§ 2342(1), 2344, restricts our jurisdiction because it provides “exclusive” and
time-limited jurisdiction over challenges to Federal Communications Commission orders.

                                               5
though, we address NRA’s renewed subject matter jurisdiction challenge, arguing that

Manuel lacks Article III standing to bring his TCPA claim in federal court.

       A.     Article III Standing

       We have an independent obligation to decide whether Manuel has Article III

standing, as that is a jurisdictional requirement.6 The Supreme Court’s well-known

standing test sets forth an “irreducible constitutional minimum” of three elements that a

plaintiff must satisfy: (1) “the plaintiff must have suffered an injury in fact—an invasion

of a legally protected interest which is (a) concrete and particularized, and (b) actual or

imminent, not conjectural or hypothetical,” (2) “there must be a causal connection

between the injury and the conduct complained of—the injury has to be fairly ...

trace[able] to the challenged action of the defendant, and not ... th[e] result [of] the

independent action of some third party not before the court[,]” and (3) “it must be likely,

as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (first three

alterations in original) (internal quotation marks and citations omitted). The issue that the

parties have particularly framed for us is whether Manuel suffered a sufficiently concrete

injury, and we agree that the remaining prongs of the standing inquiry are not at issue.

       The District Court concluded that Manuel had established a concrete injury-in-

fact. It reasoned that, under Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), revised (May

       6
         NRA filed its motion to dismiss for lack of subject matter jurisdiction after
summary judgment. That is far from ideal, but objections that relate to subject matter
jurisdiction “may be raised at any time by the parties, or by the court sua sponte ....”
Zelson v. Thomforde, 412 F.2d 56, 58 (3d Cir. 1969).

                                               6
24, 2016) and “the emerging consensus” of district courts in our Circuit, Manuel

sufficiently “established invasion of privacy and nuisance by demonstrating that NRA

used an autodialing device to send him automated calls, as set forth in the court’s

[summary judgment] memorandum opinion[.]” (App. at 19.) The Court did not specify

whether it considered NRA’s motion a factual challenge to jurisdiction, as NRA argues it

is, or whether it was a facial challenge.

       A facial attack “challenges subject matter jurisdiction without disputing the facts

alleged in the complaint, and it requires the court to consider the allegations of the

complaint as true[,]” whereas a factual attack challenges “the factual allegations

underlying the complaint’s assertion of jurisdiction, either through the filing of an answer

or otherwise present[ing] competing facts.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d

Cir. 2016) (second alteration in original) (internal quotation marks and citations omitted).

On a factual attack, the plaintiff bears the burden to prove that jurisdiction exists, and

“the court is free to weigh the evidence and satisfy itself as to the existence of its power

to hear the case.” Id. (internal quotation marks and citation omitted). “Although we

exercise plenary review over the District Court’s legal conclusions, we review the

Court’s findings of fact, including findings related to jurisdiction, only for clear error.”

Id.

       How we classify NRA’s motion is not dispositive here. If it is a facial challenge,

NRA clearly loses, because Manuel has alleged a sufficiently concrete injury to establish

Article III standing. In Susinno v. Work Out World Inc., we rejected a similar challenge

to a plaintiff’s constitutional standing to bring a TCPA claim. 862 F.3d 346, 348 (3d Cir.

                                               7
2017). There, we concluded that the plaintiff – who had allegedly received only one

unsolicited call and prerecorded voicemail on her cell phone – nevertheless adequately

pled a “concrete, albeit intangible, harm[,]” satisfying Spokeo and our Circuit’s standing

case law. Id. at 352. Indeed, we said that Spokeo simply “meant to reiterate traditional

notions of standing[,]” which “requir[es] only that [a] claimant allege some specific,

identifiable trifle of injury” to be able to bring a claim in federal court. Id. (second

alteration in original) (citations omitted). Once a plaintiff has done so, that plaintiff has

satisfied the threshold standing requirement in Article III. Id.

       Our reasoning in Susinno applies with full force here. As in Susinno, Manuel’s

complaint pled that he received calls on his cell phone, and that NRA placed those calls

using an automatic telephone dialing system, without his consent, in violation of the

TCPA.

       NRA argues that Susinno is procedurally inapposite because that case addressed a

facial challenge to jurisdiction, while NRA’s challenge is to the factual foundation of

jurisdiction. By NRA’s lights, it has raised a factual challenge “because it disputes

whether [Manuel] has actually suffered any harm as a result of the phone calls he

received from NRA.” (App. at 187.) Even if that were true – and we do not decide that it

is – the record includes evidence to substantiate a sufficiently concrete injury. For

example, Manuel testified in his deposition that he answered some of NRA’s calls, and

that he also received voicemails from NRA, containing nothing but silence. He testified

that he told NRA to stop calling. Manuel also complained to the CFPB about NRA’s



                                               8
calls to his cell phone. It is not surprising, then, that at oral argument, NRA conceded

that Manuel actually received some calls from NRA. See supra n.2.

       We reject NRA’s argument that Manuel must nevertheless point to record

evidence establishing that he actually received all 146 calls. That argument conflates the

threshold standing inquiry with the question of a party’s ultimate success on the merits.

The Supreme Court has stated that the standing inquiry is independent of the merits

inquiry. See Warth v. Seldin, 422 U.S. 490, 500 (1975) (“[S]tanding in no way depends

on the merits of the plaintiff’s contention that particular conduct is illegal[.]”). We too

have said that “[t]he standing requirement is analytically distinct from the merits of the

underlying dispute.” Davis, 824 F.3d at 348. Because Manuel alleged that he received

calls and provided evidence of the same, he has established his standing to bring a TCPA

claim in federal court, regardless of whether NRA has advanced a facial or a factual

challenge to jurisdiction.7


       7
         NRA’s reliance on Public Interest Research Group of New Jersey, Inc. v.
Magnesium Elektron, Inc., 123 F.3d 111 (3d Cir. 1997), is misplaced. That case is
procedurally inapposite, as there, we were confronted with a District Court’s findings
undermining its earlier conclusion that the plaintiffs had suffered or would suffer an
injury in fact sufficient to satisfy jurisdiction under the citizen-suit provision of an
environmental statute. Id. at 117. More importantly, though, the Supreme Court has
since clarified the requisite standing inquiry for statutory causes of action. The question
is whether a plaintiff falls within the class of persons protected under a statute, i.e.,
whether the plaintiff falls within the zone of interests protected, and whether the
plaintiff’s injury is fairly traceable to the defendant’s conduct. See Lexmark Int’l., Inc. v.
Static Control Components, Inc., 134 S. Ct. 1377, 1390-91 & 1391 n.6 (2014)
(announcing that zone-of-interests and proximate-cause injury tests supply relevant
limitations on statutory standing). Although framed as a jurisdictional challenge, NRA’s
argument that Manuel failed to establish a concrete injury under the TCPA for lack of
evidence substantiating “actual receipt” essentially raises a statutory question to be
addressed at the merits. See Marathon Petroleum Corp. v. Sec’y of Fin. for Del., 876
                                              9
       B.     The Merits

       Turning to the arguments on the merits, NRA faults “the District Court’s mistaken

interpretation of the TCPA[,]” saying that the Court’s statutory interpretation was flawed

in two respects. (Opening Br. at 15.) First, NRA argues that the Court misinterpreted the

TCPA’s definition of an automatic telephone dialing system and, consequently,

erroneously concluded at summary judgment that NRA’s Mercury Predictive Dialer fell

within the statutory definition, without considering whether the dialer also meets “the

number generation requirement in the statute.” (Opening Br. at 15.) Second, it argues

that the District Court misinterpreted the TCPA’s “make a call” language and thus

erroneously imposed statutory liability for 146 violations without evidence establishing

that Manuel actually received each of the 146 calls.8 Whatever the merits of those




F.3d 481, 492 n.13 (3d Cir. 2017) (discussing Lexmark and stating that “whether ‘[a]
particular class of persons ha[s] a right to sue under [a] substantive statute’” is addressed
in the “zone-of-interests analysis,” which “focuses on whether a party ‘has a cause of
action under the statute’ and …. is a statutory question to be addressed on the merits”
(citations omitted)).
       8
          NRA initially framed that challenge as follows: “Whether the District Court
erred by not instructing the jury that [Manuel] must prove receipt of each of the 146 calls
that were allegedly placed by NRA before imposing liability for 146 separate violations
of the TCPA.” (Opening Br. at 2.) In its reply brief, NRA suggests that, “[t]o the extent
that [it] is more properly classified as a challenge to the [District] Court’s summary
judgment order rather than to the jury verdict sheet (and NRA’s legal brief in support of
proposed jury instructions classified as a motion for reconsideration), it should be
classified as such.” (Reply Br. at 15.) As that restyling suggests, among the post-
summary judgment motions it filed, NRA never filed a motion seeking reconsideration of
the District Court’s summary judgment decision.

                                             10
arguments (and we express no view), NRA failed to timely raise them before the District

Court at summary judgment. It has therefore forfeited them on appeal.9

       “It is a well-settled rule that a party opposing a summary judgment motion must

inform the trial judge of the reasons, legal or factual, why summary judgment should not

be entered. If it does not do so, and loses the motion, it cannot raise such reasons on

appeal.” P.R.B.A. Corp. v. HMS Host Toll Roads, Inc., 808 F.3d 221, 224 n.1 (3d Cir.

2015) (quoting Liberles v. Cook County, 709 F.2d 1122, 1126 (7th Cir. 1983)); see also

In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 262 (3d Cir. 2009) (“For an issue to

be preserved for appeal, a party ‘must unequivocally put its position before the trial court

at a point and in a manner that permits the court to consider its merits.’” (quoting Shell

Petroleum, Inc. v. United States, 182 F.3d 212, 218 (3d Cir. 1999))). Accordingly, “[w]e

have frequently noted the well-established rule that absent compelling circumstances an

appellate court will not consider issues that are raised for the first time on appeal.” Shell,
182 F.3d at 219 (internal quotation marks and citation omitted); see also Fleishman v.

Cont’l Cas. Co., 698 F.3d 598, 608 (7th Cir. 2012) (recognizing that preservation rules

“prevent parties from getting two bites at the apple”).




       9
         We view as a forfeiture NRA’s failure to timely raise its statutory interpretation
arguments. “The terms waiver and forfeiture – though often used interchangeably by
jurists and litigants – are not synonymous.” Hamer v. Neighborhood Hous. Servs. of
Chi., 138 S. Ct. 13, 17 n.1 (2017); see also Barna v. Bd. of Sch. Dirs. of the Panther
Valley Sch. Dist., __ F.3d __, 2017 WL 6045091, at *6-7, *6 n.7 (3d Cir. Dec. 7, 2017)
(discussing distinction between “waiver” and “forfeiture,” explaining that the former is
accomplished by intent, whereas the latter arises through neglect, and noting that a
waived claim may not be resurrected on appeal).
                                              11
       For its part, NRA conceded in its briefing and again at oral argument – as it had to

– that “its exact arguments regarding the proper interpretation of the TCPA were not

raised before this appeal.” (Reply Br. at 7.) In fact, at summary judgment, both parties

relied on the FCC’s interpretation of “automatic telephone dialing system.” At summary

judgment, NRA did not contest the FCC’s interpretation, as it now does on appeal; nor

did it point the District Court to the principal legal authorities it now cites on appeal,

including our non-precedential opinion in Dominguez v. Yahoo, Inc., 629 F. App’x 369

(3d Cir. 2015), which had issued months prior to summary judgment briefing.10

       NRA nevertheless argues that “[w]aiver … does not apply to a pure question of

law where the statute was at issue in the lower court and the opposing party had ample

opportunity to develop the factual record.” (Reply Br. at 7.) Not so. Simply “raising an

issue in the District Court is insufficient to preserve for appeal all arguments bearing on

that issue.” United States v. Joseph, 730 F.3d 336, 341 (3d Cir. 2013). That is especially

true here, because NRA’s arguments require interpreting a statute and multiple

implementing FCC orders defining and regulating technology. See Frank v. Colt Indus.,

910 F.2d 90, 100 (3d Cir. 1990) (explaining that, “where important and complex issues of

law are presented, a far more detailed exposition of [an] argument is required to preserve

an issue”). More important still, we do not reach a forfeited argument in a civil case


       10
          NRA raised its challenge to the FCC’s interpretation of “automatic telephone
dialing system” when asking the District Court to stay the case, pending a decision in a
consolidated appeal challenging a 2015 FCC order. See ACA Int’l v. FCC, No. 15-1211
(D.C. Cir.). As of this writing, an opinion has not issued in that case. NRA raised its
argument that the TCPA’s “make a call” language requires actual receipt to trigger
liability when asking the District Court to charge the jury on statutory liability.
                                              12
absent “truly ‘exceptional circumstances.’” Barna v. Bd. of Sch. Dirs. of the Panther

Valley Sch. Dist., __ F.3d __, 2017 WL 6045091, at *7 (3d Cir. Dec. 7, 2017) (quoting

Brown v. Philip Morris Inc., 250 F.3d 789, 799 (3d Cir. 2001)). And we detect no such

circumstances here. We therefore decline to reach the merits of NRA’s statutory liability

arguments.11

III.   CONCLUSION

       For the foregoing reasons we will affirm the District Court’s order granting in part

summary judgment for Manuel and holding NRA liable for 146 statutory violations of the

TCPA.




       11
          Because NRA forfeited its statutory interpretation arguments on appeal, we do
not address the merits of those arguments and, accordingly, we will deny Manuel’s
request for sanctions under Rule 38 of the Federal Rules of Appellate Procedure. See
Kerchner v. Obama, 612 F.3d 204, 209 (3d Cir. 2010) (“Damages [under Rule 38] are
awarded by the court in its discretion” to “compensate appellees who are forced to defend
judgments awarded them in the trial court from appeals that are wholly without
merit[.]”).
                                            13